DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                 CHRISTOPHER LAMAR GRAYHEART,
                           Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D20-1862

                                [April 15, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John Joseph Murphy, Judge; L.T. Case No.
18004795CF10A.

   Carey Haughwout, Public Defender, and L.K.S. Fagan, Assistant Public
Defender, West Palm Beach, for appellant.

   No brief filed on behalf of appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KLINGENSMITH, JJ., concur.

                            *          *           *

   Not final until disposition of timely filed motion for rehearing.